DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-4, 7-8, 28-31, and 36-44 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 and 28 are amended.  Claims 5-6, 9-27, and 32-35 are cancelled.

Response to Amendment
	 The amendments filed on 20 Jan. 2021 are entered.

Response to Arguments
	In view of Applicants amendments, the objection to claim 1 because of minor informalities is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8, 28-31, and 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (J. Phys. Chem. A; published 2006), in view of Devaraj et al. (Angew. Chem. Int. Ed.; published 2010) for the reasons cited in the Office action filed on 20 Jul. 2020.

Applicants Arguments
.

Applicant's arguments filed 20 Jan. 2021 have been fully considered but they are not persuasive.  First, Kim does disclose and suggest an anthraces-BODIPY cassette without an ethynyl linking group.  At compound 6, Fig. 3, Kim discloses a anthraces-BODIPY cassette without the ethynyl linking group.  Second, Kim does disclose and suggest connection of the donor acceptor dye cassettes by aromatic linker.  At for example compound 15, Fig. 5, the donor acceptor components of the cassette are connected by phenyl linker.  In addition, the phenylacetylene linker in for example compound 8 is an aromatic linker because it contains an aromatic phenyl ring.  Kim teaches the phenyl ring linker a suitable conjugated, π-electron system linker for connecting the donor linker dye cassettes and Kim suggests that the phenyl facilitates a necessary twist in the linker.  At pg. 20. Kim teaches donor acceptor dye cassettes that are connect via a twisted linker, but otherwise conjugated π-system.  The motivation for this is that energy transfer may be through bonds as well as through space.  If through bond energy .
Third, Kim discloses and suggests that the BODIPY fluorophore is capable of through bond energy transfer when connect by phenyl linker.  Devaraj teaches and motivates BODIPY as a donor fluorophore.  At compound 1, Fig. 1, Devaraj discloses and suggests a BODIPY donor cassette. Kim teaches the labeling of biological molecules with fluorescent dyes, such as BODIPY, for the purpose of fluorescence imaging.  Devaral teaches that compound 1 is capable of fluorescence imaging after conjugation to a biological molecule.  The modification of the Kim BODIPY compounds by substitution of an anthraceneacetylene with a tetrazine would not destroy the principle of operation in Kim because the modified cassette would be capable of imaging after conjugation to a biological molecule.  In addition, another purpose of Kim was to provide a brighter and better system by conjugating dyes through a conjugated, π-electron system capable of through-bond energy transfer.  The modification of the Kim BODIPY compounds by substitution of an anthraceneacetylene with a tetrazine would not destroy a principle of operation in Kim because the modified cassette would be capable of through bond energy transfer resulting in a donor acceptor cassette with enhanced fluorescence turn-on.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the cassettes in Kim by substituting the anthraceneacetylene group with a tetrazine as taught by Devaraj in order to gain the advantage of a through bond energy transfer cassette capable of fluorescence turn-on.

Claims 1-4, 7-8, 28-31, and 36-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (J. Phys. Chem. A; published 2006), in view of Devaraj et al. (Angew. Chem. Int. Ed.; published 2010), in further view of Hilderbrand et al. (US 2011/0268654 A1; published 3 Nov. 2011) for the reasons cited in the Office action filed on 20 Jul. 2020.

	Applicants assert that Hilderbrand fails to disclose methods and compositions for delivering a payload to a ligand bound to a biological target.  Hilderbrand fails to disclose or suggest a compound wherein BODIPY and tetrazine moieties are linked via an aromatic linker.  The combination would fail to produce a compound having an aromatic linking group as presently claimed.  

Applicant's arguments filed 20 Jan. 2021 have been fully considered but they are not persuasive. Kim and Devaraj are not deficient for the reasons discussed above.  Kim and Devaraj disclose and suggest methods and compositions for delivering a payload to a ligand bound to a biological target.  Kim and Devaraj disclose and suggest a compound wherein BODIPY and tetrazine are linked via an aromatic linker.  The combination of Kim and Devaraj would produce a compound having an aromatic linking group as a presently claimed.  Hilderbrand was relied on for teaching a 6-methyl-1,2,4,5-tetrazine capable of enabling fluorescence turn-on.  At [0049], Hilderbrand teaches a linker containing an aromatic ring.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618